UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 Commission file number: 000-49993 FORCE FUELS, INC. (Exact name of small business issuer as specified in its charter) Nevada 56-2284320 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1503 South Coast Dr. Ste. 206 Costa Mesa CA 92626 (Address of principal executive offices) (Issuer’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of accelerated filer” and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 10,441,875 shares of Common Stock, as of June 13, 2011. Transitional Small Business Disclosure Format (check one): Yes oNo x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 to F-14 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures about Market Risk 5 Item 4. Controls and Procedures 5 PART II - OTHER INFORMATION 5 Item 1. Legal Proceedings 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 7 EXHIBIT INDEX 8 PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements FORCE FUELS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Consolidated Balance Sheets at April 30, 2011 (Unaudited) and July 31, 2010 F-2 Consolidated Statements of Operations for the Three and Nine Month Periods Ended April 30, 2011 and 2010, and from Inception on July 15, 2002 through April 30, 2011 (Unaudited) F-3 Consolidated Statements of Stockholders’ Equity (Deficit) for the period from July 15, 2002 (inception) through April 30, 2011 (Unaudited) F-4 - F-5 Consolidated Statements of Cash Flows for the Nine Month Periods Ended April 30, 2011 and 2010, and for the period from Inception on July 15, 2002 through April 30, 2011 (Unaudited) F-6 - F-7 Notes to the Consolidated Financial Statements (Unaudited) F-8 to F-15 F-1 FORCE FUELS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS The accompanying notes are an integral part of these consolidated financial statements. April 30, July 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventory, net Prepaid expenses Notes receivable – related - Total Current Assets LONG-TERM ASSETS: Deposits - Oil and gas property, net Property and equipment, net Total Long-term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued officer salaries Convertible notes payable Convertible notes payable- related Notes payable, net Notes payable for acquisition of oil and gas property, net - Total Current Liabilities NON CURRENT LIABILITIES: Asset retirement obligation Total Liabilities STOCKHOLDERS' DEFICIT: Preferred stock at $0.001 par value: 1,000,000 shares authorized; none issued or outstanding - - Common stock at $0.001 par value: 100,000,000 shares authorized; 9,641,875 and 6,475,129 shares issued, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 FORCE FUELS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) From Inception on July 15, For the Three Months Ended For the Nine Months Ended 2002 Through April 30, April 30, April 30, REVENUES: Oil and gas $
